Know Your
Voting Rights
Your Guide to Federal
Voting Rights Laws

Inside this Guide
Voting 101

1

Protecting Your Right to Vote

1

Voter Registration

3

Voting Overseas

7

Voting with Limited
English Proficiency

8

Voting with a Disability

9

Reporting a Violation

10

Additional Resources

11

Voting 101
Who runs elections in my state?
State and local election officials. They run
local, state, and federal elections, including for
Congress and for the Presidency.
If you want to know how you can vote in your
state, you should contact those officials
because the rules are different in different
states.
You can find more information about your
state’s rules and the contact information for
election officials at vote.gov.

Protecting Your Right
to Vote
Does federal law protect my
right to vote?
Yes. The Civil Rights Division of the U.S.
Department of Justice enforces these laws.
Often, people whose rights have been violated
can also bring private lawsuits.
1

Does federal law protect against
discrimination in voting?
Yes. Here are two of the most important
federal laws for protecting voters against
discrimination.
The first law is the Voting Rights Act, or
“VRA.” Section 2 of the VRA makes it illegal
to deny or restrict voting rights because
of a citizen’s race or color. It also outlaws
discrimination against citizens who are
members of a language minority group, which
the VRA defines as including American Indian,
Asian American, Alaskan Native, or Latino
persons.
Under Section 2, state and local governments
cannot use voting practices or election rules
that are intentionally discriminatory. Nor
can they use practices or rules that result in
citizens who belong to a particular race or
language minority group having less of an
opportunity than everyone else to vote and
elect the public officials they want.
The second law is the Americans with
Disabilities Act. Title II of that law requires
state and local governments to make sure that
people with disabilities have a full and equal
chance to vote. Like Section 2 of the VRA,
this law applies to all aspects of voting. This
includes registering to vote, getting into polling
places, and casting a ballot, both on Election
Day and during early voting. You can find more
information at ada.gov.

2

Do federal laws protect against
voter intimidation?
Yes. There are civil and criminal federal
statutes that make it illegal to intimidate,
threaten or coerce someone for voting or
attempting to vote, as well as federal statutes
that make it illegal to intimidate, threaten or
coerce people who are urging or helping others
to vote.
The civil statutes include the Civil Rights Act
of 1957 and the Voting Rights Act. The criminal
statutes appear in several Titles of the U.S. Code.

Voter Registration
Where can I register to vote?
The National Voter Registration Act requires
most states (all but Idaho, Minnesota, New
Hampshire, North Dakota, Wisconsin, and
Wyoming) to let you register to vote by using
the mail.
It also requires those same 44 states to let you
register to vote through various government
offices. Some examples are offices that provide
driver licenses, public assistance, or disability
services, and Armed Forces recruitment
offices. Your state may also offer other ways

3

to register, such as at elections offices, voter
registration events, a polling place, through the
mail, or online.
If you’re eligible to register, states must
let you vote in a federal election as long as
your registration application is postmarked
or received by the right office at least 30
days before that election. In some states,
the deadline is even closer to the election;
and some other states permit Election Day
registration.
Please check your state’s elections website for
specific information about the requirements
and deadlines. You can find that website by
going to vote.gov.

When can I be taken off the voter
registration list?
Under Section 8 of the National Voter
Registration Act, officials can take you off the
voter registration list for federal elections if
you ask them to, or if you die.
You can also be taken off the list if you move
away, as long as officials follow the NVRA’s
rules about notice and timing. You cannot
be removed from the registration list solely
because you did not vote in an election. But you
can be taken off if you do not answer a notice
asking you to confirm whether you have moved,
and then you do not vote within the next two
federal election cycles.
Many states will also take you off the list if you
are convicted of certain crimes or judged to be
mentally incapacitated.

4

Can I vote if I moved and forgot
to update my voter registration
address?
It depends. Suppose you moved within an
area covered by the same polling place (for
example, you just moved down the block). Then
the National Voter Registration Act allows you
to vote at that polling place. But you should
update your address with election officials
(which you can do at the polling place when you
vote) so that it is correct for future elections.
Suppose you moved to an address that has a
different polling place, but you still live within
the same registrar’s jurisdiction (for example,
somewhere in the same city) and the same
Congressional district. Then you may vote at
your old polling place. And in some states,
you may also be allowed to vote at your new
polling place or a central location, such as the
registrar’s office, instead of your old polling
place. Again, you should update your address
with election officials (which you can do at the
polling place when you vote) so that it is correct
for future elections.
Suppose you have not moved, but the
registration records incorrectly say that you
have. Then you have the right to vote at your
polling place once you affirm that you continue
to live where you were registered.
Please check your state’s elections website
for information regarding your proper polling
place. You can find that website by going to
vote.gov.

5

Finally, federal law protects your right to vote
in presidential elections if you moved shortly
before Election Day or if you are out of state on
Election Day. This right is protected by Section
202 of the Voting Rights Act.

What if I registered to vote
but my name is not listed in
the poll book?
In most states, you can get a “provisional
ballot” to vote in federal elections after you
assert that you are registered and eligible.
Section 302 of the Help America Vote Act sets
out some rules about this. You may also be
offered a provisional ballot if an election official
asserts you are not eligible to vote.
State laws may provide other reasons for giving
you a provisional ballot—for example, if you do
not bring the state’s required ID when you go to
vote (in a state that requires showing ID to vote)
or if you have already been sent an absentee
ballot.
To vote with a provisional ballot, you must sign
a written affirmation. Your completed ballot will
then be held separately from the regular ballots
until an election official determines whether it
should be counted. You must be given written
instructions about how to find out if your ballot
was counted, and if it was not counted, the
reason why. Under state law, you may also have
to provide additional information by a specific
date for your ballot to be counted.

6

Voting Overseas
Can I vote if I am away on active
duty or living overseas?
Yes. If you would be eligible to vote if you were
living in the U.S., the Uniformed and Overseas
Citizens Absentee Voting Act protects your right
to register and vote absentee in federal elections.
This law protects citizens who are in the
military or the merchant marine and who
are serving on active duty away from home,
whether they are serving overseas or within
the U.S. It also protects their eligible family
members who are away from home because of
that service. And it protects the voting rights of
United States citizens who live overseas.
For federal elections, you may register to
vote and request an absentee ballot at the
same time by using the Federal Post Card
Application. You may request to receive your
absentee ballot either by mail or electronically.
You can also use a back-up Federal Write-In
Absentee Ballot if you have made a timely
application for, but have not received, your
absentee ballot.
For more information, visit the Federal Voting
Assistance Program website at fvap.gov and
the Civil Rights Division’s website at justice.
gov/crt/uniformed-and-overseas-citizensabsentee-voting-act.
7

Voting with Limited
English Proficiency
Which federal laws protect voters
with limited English proficiency?
Section 208 of the Voting Rights Act allows
voters who have difficulty reading (for example,
because their English is limited) to get help
with the voting process from someone they
choose. But that person cannot be the voter’s
employer or an official from the voter’s union.
Section 4(e) of the VRA prohibits election officials
from conditioning the right to vote on a citizen’s
ability to read, write, or understand English. The
statute protects voters who completed at least
the sixth grade in American-flag schools where
the classes were taught in a language other than
English. For example, this law applies to citizens
who went to a public school in Puerto Rico and
were taught in Spanish.
Also, Section 203 of the VRA requires places
where there are a sufficient number of
language minority voters to provide election
materials and assistance in other languages.
Every five years, the U.S. Census Bureau
identifies the places where this is required and
what languages they must use.
You can find the current list of these locations
at census.gov/programs-surveys/decennialcensus/about/voting-rights.html
8

Section 301 of the Help America Vote Act
requires those jurisdictions’ voting systems to
be accessible in the same languages.

Voting with a Disability
Which federal laws protect voters
with disabilities?
Title II of the Americans with Disabilities Act
requires state and local governments to make
sure that people with disabilities have a full
and equal chance to vote.
This law applies to all aspects of voting. This
includes voter registration, getting into polling
places, and casting a ballot, both on Election
Day and during early voting.
The Help America Vote Act has rules about
polling places for federal elections. Each
polling place must have at least one voting
system that allows people with disabilities to
cast their ballot independently and privately.
Section 208 of the Voting Rights Act allows
voters with disabilities to get help with the
voting process from someone they choose. But
that person cannot be the voter’s employer or an
official from the voter’s union.

9

Reporting a Violation
How do I report a possible violation
of the federal voting rights laws?
Report possible civil rights violations to the
Civil Rights Division.
You can do this:
•

online at civilrights.justice.gov or

•

by telephone at (800) 253-3931

Report possible federal crimes, such as
concerns about threats against voters, threats
against elections officials, or election fraud, to
the FBI.
You can do this:
•

online at tips.fbi.gov or

•

by telephone at 800-CALL-FBI

10

Additional Resources
Where can I find more information
about how federal law protects
my right to vote?
You can find more information on the Civil
Rights Division’s website.
•

The Voting Section’s website is available
at justice.gov/crt/voting-section.

•

The Disability Rights Section’s website
about the Americans with Disabilities Act
is available at ada.gov.

Additional information and resources
concerning voting can be found at
justice.gov/voting and at vote.gov.

11

11

justice.gov/voting

